Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4680 Page 1 of 10



 1    Ashley Neglia (SBN 298924)
      ashley.neglia@kirkland.com
 2    KIRKLAND & ELLIS LLP
      333 South Hope Street, Ste. 2900
 3    Los Angeles, CA 90071
      Telephone: (213) 680-8400
 4    Facsimile: (213) 680-8500

 5    Emily Nicklin (Pro Hac Vice to be filed)
      emily.nicklin@kirkland.com
 6    Christina Briesacher (Pro Hac Vice to be filed)
      christina.briesacher@kirkland.com
 7    KIRKLAND & ELLIS LLP
      300 North LaSalle
 8    Chicago, IL 60654
      Telephone: (312) 862-2000
 9    Facsimile: (312) 862-2200

10    Attorneys for Non-Party Objector Ms. M.D-L

11
                                     UNITED STATES DISTRICT COURT
12
                           SOUTHERN DISTRICT DISTRICT OF CALIFORNIA
13

14    M.M.M., on behalf of his minor child,             CASE No. 3:18-cv-1832-DMS
      J.M.A., et al.
15
                       Plaintiffs,
16
              v.
17
      Jefferson Beauregard Sessions, III,
18    Attorney General of the United States,
      et al.,
19
                       Defendants.
20    Ms. L, et al.,                                    Case No. 18-cv-00428-DMS-MDD

21                     Plaintiffs,                      CLASS ACTION

22            v.                                        OBJECTION OF M.D-L TO THE
                                                        OCTOBER 5, 2018 SETTLEMENT
23    U.S. Immigration and Customs                      AGREEMENT
      Enforcement, et al.,
24
                       Defendants.
25

26

27

28
      OBJECTION OF M.D-L TO THE                                       Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4681 Page 2 of 10



 1          Pursuant to the Court’s October 5, 2018 Order preliminarily approving the Class Settlement

 2   in this action, Ms. M.D-L, a citizen of Honduras seeking asylum in the United States and currently

 3   detained at the El Paso Processing Center, files this objection and request for clarification. Ms.

 4   M.D-L entered the United States with and was forcibly separated from her five-year-old son in May

 5   2018 and has yet to be reunited with him. Since entering the United States, Ms. M.D-L has

 6   continuously been in Department of Homeland Security custody. She has never received a

 7   determination that she is an unfit parent or a danger to her child. She has never voluntarily or

 8   knowingly or affirmatively waived her right to reunification. Over the past several months, she has

 9   consistently and repeatedly made written and oral requests for reunification with her child. Despite

10   these facts, the Government has failed to reunify her and has omitted her name from the list of class

11   members. Ms. M.D-L files this objection and requests that the Court direct that she be included on

12   the class list and be eligible for relief under the terms of the Settlement, including prompt

13   reunification with her son and an opportunity to receive a de novo review of her asylum claims.

14   Such an order: (1) is mandated by this Court’s orders certifying the class and ordering reunification;

15   (2) comports with the language of the Settlement; (3) is consistent with the Government’s conduct

16   toward Ms. M.D-L acknowledging her rights; and (4) is supported by long-standing precedent that

17   affords parents the right to direct the upbringing of their children.

18   I.     INTRODUCTION
19          Ms. M.D-L is a 26-year old single mother who has been the sole caretaker of her five-year-

20   old son, O.E.D., since his birth up to the moment he was forcibly separated from her by the

21   Government. To escape the violence and discrimination that Ms. M.D-L and her son faced in

22   Honduras, she left Honduras with her son in April 2018, to seek refuge in the United States. Ms.

23   M.D-L’s nephew, a permanent U.S. resident living in Virginia, offered to provide a home for Ms.

24   M.D-L and her son upon their arrival in the U.S. Ms. M.D-L and O.E.D., along with four other

25   mothers and their children, crossed the border at El Paso, Texas on or around May 11, 2018, and

26   were promptly detained by border patrol officers.

27

28
      OBJECTION OF M.D-L TO THE                            1                  Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4682 Page 3 of 10



 1          Under the Government’s “zero tolerance” policy, Ms. M.D-L was forcibly separated from

 2   her son by the Government on or around May 14, 2018. When Government officers took O.E.D.

 3   from Ms. M.D-L, they told her that she was going to prison and would never see her five-year old

 4   son again. Ms. M.D-L was denied any contact with or information about her son for nearly a month,

 5   when she was permitted a brief telephone call. Unbeknownst to Ms. M.D-L, on May 14, 2018, the

 6   Government placed O.E.D. in an ORR-approved shelter, which placed him with a foster family.

 7   O.E.D. remained in ORR custody until July 7, 2018.

 8          One month after the separation, on June 14, 2018, Ms. M.D-L participated in a credible fear

 9   interview at the El Paso detention center. She was was profoundly anxious, afraid, despairing, and

10   depressed. The interviewer pressed Ms. M.D-L to hurry up and finish her answers. Ms. M.D-L did

11   explain that her nephew, who lives in Petersburg, Virginia, could act as a sponsor for both Ms. M.D-

12   L and her child, but given her emotional state at the time and the interviewer’s pressure to shorten

13   and speed her answers, she was unable to fully respond to key questions about her situation in

14   Honduras. The interview resulted in a negative finding by the Asylum Officer on June 15, 2018.

15          Sometime in early June 2018, an ORR representative told Ms. M.D-L that her son would be

16   placed with his biological father, J.R. The father had not lived with nor seen O.E.D. since he was

17   six-months old, when the father left Honduras for the United States. The father resides outside New

18   Orleans, Louisiana with an unmarried partner. Ms. M.D-L objected to the placement of O.E.D. with

19   the biological father, and asked that O.E.D. be temporarily placed instead with her Sponsor-nephew

20   in Virginia until she could be with her son. The ORR representative declined to accede to her

21   request, telling her that it would take too long.

22          Ms. M.D-L was coerced into acceding to her son’s temporary placement only because the

23   ORR representative presented her with the impossible and false choice of either leaving him in an

24   unknown Government-sponsored group shelter or accepting temporary placement with a biological

25   father with whom the child had not resided since he was an infant. At no time did the Government

26   advise Ms. M.D-L of her right to reunification under the Court’s Preliminary Injunction Order of

27   June 26, 2018, and there has never been any finding that she was an unfit parent or a danger to the

28
      OBJECTION OF M.D-L TO THE                          2                   Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4683 Page 4 of 10



 1   child. Ms. M.D-L refused to sign any paperwork agreeing to the placement because she did not

 2   agree. And in the Government discharge paperwork, Ms. M.D-L’s name is nowhere to be found

 3   among the persons identified as “involved in the child’s discharge.”1 The Government’s action in

 4   releasing O.E.D. to his biological father violated ICE’s own written policy on detention of alien

 5   parents which directs the agency to “accommodate, to the extent practicable, the detained parent or

 6   legal guardian’s individual efforts to make arrangements for their minor child(ren).” See U.S.

 7   Immigration and Customs Enforcement Policy No. 11064.2, Detention and Removal of Alien

 8   Parents or Legal Guardians, (Aug. 29, 2017), available at https://www.ice.gov/doclib/detention-

 9   reform/pdf/directiveDetainedParents.pdf.

10            Rather than reunifying her with her son, on July 7, 2018—nearly two weeks after this Court

11   ordered the Government to reunify parents and children separated under the “zero tolerance”

12   policy—the Government representatives finalized and signed O.E.D.’s discharge paperwork and an

13   ORR representative flew O.E.D. to New Orleans and delivered O.E.D. to his biological father.

14            In the months following O.E.D.’s temporary placement with his biological father, Ms. M.D-L

15   has made repeated written and oral requests to be reunited with her son. See e.g., Ex. 1 (9/2/18

16   Request to Staff Member). None were availing.

17            On September 21, 2018, three months after the Court’s class certification order, Government

18   officials confirmed her entitlement to reunification with her child, presenting Ms. M.D-L with a

19   form, which stated:

20

21

22

23

24

25   1
           In response to a request made by counsel for all documents related to O.E.D.’s custodial status,
26         the ORR produced O.E.D.’s file to counsel on November 2, 2018. These documents support the
           factual assertions made in this Objection regarding the date and circumstances of O.E.D.’s
27         temporary release from ORR custody. Although these documents are not attached these
           documents to protect the privacy of the child, counsel will submit them to the Court or to the
28         Government upon request.
         OBJECTION OF M.D-L TO THE                        3                 Case No. 18-cv-00428-DMS-MDD
         OCTOBER 5, 2018 SETTLEMENT
         AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4684 Page 5 of 10



 1   Ex. 2 (9/21/18 Reunification Form). In English, this form states: “YOU DO NOT HAVE to accept

 2   a deportation order to have your child returned. You can choose to continue fighting your

 3   immigration case, and the government has to still comply with the judge’s order and reunite you

 4   with your child.”

 5          Although the form did not provide her with notice of her full rights and options as a class

 6   member, it allowed her to express once again her consistent and fervent wish to be reunited with her

 7   child even if she were to be deported if she lost her asylum case.

 8

 9

10

11

12

13

14

15

16

17

18

19   Id. In English, the option she selected states: “If I lose my case and I am deported, I would like to

20   take my child with me.”

21          Over the many months of separation, both mother and child have suffered and continue to

22   suffer extreme sadness and distress. For example, in phone calls this autumn, O.E.D. continually

23   asked his mother, “When are you coming to get me?” Similarly, upon being told by his mother that

24   she was trying to arrange for him to visit her in detention, he expressed fear that when he is forced to

25   leave her there, he will “cry so hard that I won’t ever be able to stop.” Thus, Ms. M.D-L seeks an

26   order that she is included on the class list and is eligible for relief under the terms of the Settlement,

27

28
      OBJECTION OF M.D-L TO THE                            4                    Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4685 Page 6 of 10



 1   including that she will be promptly reunified with her son and receive a de novo review of her

 2   asylum claims.

 3   II.     MS. M.D-L IS A MEMBER OF THE CLASS AND O.E.D.’S REMOVAL FROM
             O.R.R. CUSTODY SHOULD NOT PRECLUDE HER REUNIFICATION WITH HER
 4           CHILD.
 5           A.       This Court’s Orders Mandate that Ms. M.D-L Be Included Within the Class and
                      Be Reunited With Her Son.
 6
             Ms. M.D-L falls within the class definition that is set forth in the Court’s June 26, 2018 class
 7
     certification order:
 8
                      All adult parents who enter the United States at or between designated
 9                    ports of entry who (1) have been, are, or will be detained in
10                    immigration custody by the DHS, and (2) have a minor child who is or
                      will be separated from them by DHS and detained in ORR custody,
11                    ORR foster care, or DHS custody, absent a determination that the
                      parent is unfit or presents a danger to the child.
12

13   Dkt. 82 at 17. Ms. M.D-L meets all of these requirements and should be included on the class list.

14   On June 26th, this Court also ordered that all children separated from their detained parents under

15   the Government’s “zero tolerance” policy be reunified with their parent(s) “unless there is a

16   determination that the parent is unfit or presents a danger to the child, or the parent affirmatively,

17   knowingly, and voluntarily declines to be reunited with the child.” Ms. L. v. U.S Immigration &

18   Customs Enf't ("ICE"), 310 F. Supp. 3d 1133, 1149 (S.D. Cal. 2018). For those children age five

19   and older (O.E.D. was five at the time the order issued), Defendants were ordered to reunify “within

20   thirty (30) days of the entry of this Order.” Id. O.E.D. was in Government custody until his release

21   to his father on July 7, 2018. The Government has never made a determination that Ms. M.D-L is an

22   unfit parent or a danger to her child, and Ms. M.D-L never made any affirmative, knowing, or

23   voluntary waiver of her absolute right to be reunified with her five-year old son. Thus, he should

24   have been reunited with his mother within 30 days of the Court’s June 26, 2018 preliminary

25   injunction order. As the Court plainly stated in the July 6, 2018 status conference—the day before

26   O.E.D. was sent to New Orleans— “the Government must reunite.” Dkt. 93 at 54:13-14.

27

28
      OBJECTION OF M.D-L TO THE                            5                   Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4686 Page 7 of 10



 1          B.      Ms. M.D-L Meets All Substantive Requirements of the Settlement Agreement.

 2          The substantive language of the Settlement explicitly includes Ms. M.D-L within its plain

 3   terms. Pursuant to the parties’ Settlement, a parent is a member of the Settlement class if she is: (1)

 4   “an adult alien parent who entered the United States at or between designated ports of entry with”

 5   her child; (2) “[w]as detained in immigration custody by the Department of Homeland Security”; (3)

 6   “[h]as a child who was or is separated from him or her and who was in DHS custody, Office of

 7   Refugee Resettlement (ORR) custody, or ORR foster care on or after June 26, 2018,”; (4) “[w]as

 8   ordered to be reunified under the Court’s Order in Ms. L. V. U.S. Immigration and Customs

 9   Enforcement, No. 18-428 (S.D. Cal. June 26, 2018”; and (5) “[h]as been continuously physically

10   present in the United States since June 26, 2018.” Dkt. 247-1 at 1. Ms. M.D-L: (1) entered the

11   United States at or between the El Paso port of entry with her son; (2) was (and remains) detained in

12   immigration custody by DHS; (3) has a son who was separated from her and who was in ORR

13   custody or foster care continuously from May 14, 2018 through and after June 26, 2018; (4) was

14   ordered to be reunited under the Court’s June 26, 2018 Order; and (5) has been continuously

15   physically present in the United States in immigration detention since June 26, 2018.

16          Nothing in the Settlement creates an exception to class membership for separated parents

17   whose children were temporarily placed with family members, particularly where—as here—that

18   placement occurred after the certification of the class and the entry of the Preliminary Injunction.

19   Rather, the Settlement states that “[a]ll adult alien parents,” who meet the other criteria of the

20   Settlement class shall be included. Dkt. 247 at 6 (emphasis added); see also Dkt. 82 at 17 (finding

21   that “[a]ll adult parents” who were or are “separated from [their child] by DHS” absent a

22   determination that the parent is unfit or presents a danger to the child shall be included in the class)

23   (emphasis added). That the parties and the Court refer to all parents and no carve-out has been

24   ordered for separated parents whose children have been released to family members shows that

25   parents like Ms. M.D-L are intended to be included within the definition of the class. See Hollywood

26   Foreign Press Ass’n v. Red Zone Capital Partners II, 870 F. Supp. 2d 881, 916 (C.D. Cal. 2012),

27   judgment entered sub nom. Hollywood Foreign Press Ass'n v. Red Zone Capital Partners II, L.P.,

28
      OBJECTION OF M.D-L TO THE                            6                   Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4687 Page 8 of 10



 1   No. CV10-8833 AHM (FMOX), 2012 WL 13006255 (C.D. Cal. July 24, 2012) (“A court must

 2   determine what the parties meant by the words used, in light of all the circumstances”). Further, the

 3   settlement agreement makes plain that the right to reunification remains solely with the separated

 4   parent. Thus, release to a non-custodial parent who had not seen nor lived with the child since he

 5   was an infant does not excuse the Government from complying with the Court’s Preliminary

 6   Injunction and Order to reunify O.E.D. with the only parent from whom the Government separated

 7   him: Ms. M.D-L.

 8          C.      By its Own Actions, the Government Has Repeatedly Acknowledged That Ms.
                    M.D-L is a Class Member.
 9
            The Government itself has identified Ms. M.D-L as someone entitled to relief under the
10
     Settlement. The Government’s conduct in presenting Ms. M.D-L with the Reunification Form in
11
     September 2018—more than two months after O.E.D.’s temporary placement with the biological
12
     father—is an admission that Ms. M.D-L is entitled to reunification and thus a member of the class.
13
     See Ex. 2 (9/21/18 Reunification Form); see also F.R.E. 801(d)(2).
14
            D.      Longstanding Precedent Militates in Favor of Allowing Ms. M.D-L to Exercise
15                  her Right to Reunification.
16          Ms. David Lobo has a fundamental right as the sole custodial parent since O.E.D.’s birth on

17   December 24, 2012, to make decisions regarding her child’s care, the importance of which this court

18   has emphasized. See Ms. L., 310 F. Supp. 3d 1133, at 1148 (noting the “constitutional liberty

19   interest ‘of parents in the care, custody, and control of their children[,]’ which ‘is perhaps the oldest

20   of the fundamental liberty interests recognized by’ the Supreme Court.”) (citing Troxel v. Granville,

21   530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000)). O.E.D.’s coerced release to his biological

22   father does not diminish, in any way, Ms. M.D-L’s fundamental right to obtain class relief as the

23   mother and sole caregiver for her child over his entire life until the forcible separation in May 2018.

24   Courts have long held that the due process and equal protection provisions apply to immigrants

25   regardless of immigration status. See, e.g., Plyler v. Doe, 457 U.S. 202, 210–13, 102 S.Ct. 2382, 72

26   L.Ed.2d 786 (1982) (reaffirming that illegal immigrants are entitled to the protections of the due

27   process clauses and establishing the same regarding equal protection).

28
      OBJECTION OF M.D-L TO THE                            7                   Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4688 Page 9 of 10



 1   III.   CONCLUSION

 2          Based on the forgoing, Ms. M.D-L requests the Court sustain her objection and order that she

 3   be included on class list and be eligible for relief under the terms of the Settlement, including prompt

 4   reunification with her son and an opportunity to receive a de novo review of her asylum claims.

 5
      DATED: November 2, 2018                           Respectfully submitted,
 6                                                      KIRKLAND & ELLIS LLP
 7
                                                        /s/ Ashley Neglia
 8                                                      Ashley Neglia (SBN 298924)
                                                        ashley.neglia@kirkland.com
 9                                                      KIRKLAND & ELLIS LLP
                                                        333 South Hope Street, Ste. 2900
10                                                      Los Angeles, CA 90071
                                                        Telephone: (213) 680-8400
11                                                      Facsimile: (213) 680-8500
12                                                      Emily Nicklin (Pro Hac Vice to be filed)
                                                        emily.nicklin@kirkland.com
13                                                      Christina Briesacher (Pro Hac Vice to be
                                                        filed)
14                                                      christina.briesacher@kirkland.com
                                                        KIRKLAND & ELLIS LLP
15                                                      300 North LaSalle
                                                        Chicago, IL 60654
16                                                      Telephone: (312) 862-2000
                                                        Facsimile: (312) 862-2200
17
                                                        Attorneys for Non-Party Objector Ms. M.D-L
18

19

20

21

22

23

24

25

26

27

28
      OBJECTION OF M.D-L TO THE                           8                  Case No. 18-cv-00428-DMS-MDD
      OCTOBER 5, 2018 SETTLEMENT
      AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294 Filed 11/02/18 PageID.4689 Page 10 of 10



  1
                                       CERTIFICATE OF SERVICE
  2
             I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing with the
  3
      Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-mail
  4
      addresses denoted on the Electronic Mail Notice List.
  5

  6
                                                         /s/ Ashley Neglia
  7                                                      Ashley Neglia

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
       OBJECTION OF M.D-L TO THE                         9                   Case No. 18-cv-00428-DMS-MDD
       OCTOBER 5, 2018 SETTLEMENT
       AGREEMENT
 Case 3:18-cv-00428-DMS-MDD Document 294-1 Filed 11/02/18 PageID.4690 Page 1 of 1



 1
                    Ms. L. et al., v. U.S. Immigration and Customs Enforcement, et al.,
 2
                         EXHIBITS TO OBJECTION OF M.D.L TO THE
 3                       OCTOBER 5, 2018 SETTLEMENT AGREEMENT
 4
                                        TABLE OF CONTENTS
 5

 6        EXHIBIT                              DOCUMENT                                   PAGES
 7
              1                   9/2/2018 Detainee Request to Staff Member                11
 8
              2                         9/21/2018 Reunification Form                       15
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     OBJECTION OF M.D-L TO THE                      10                 Case No. 18-cv-00428-DMS-MDD
     OCTOBER 5, 2018 SETTLEMENT
     AGREEMENT
Case 3:18-cv-00428-DMS-MDD Document 294-2 Filed 11/02/18 PageID.4691 Page 1 of 4




                            EXHIBIT 1




                                                                          Exhibit 1
                                                                           Page 11
         Case 3:18-cv-00428-DMS-MDD Document 294-2 Filed 11/02/18 PageID.4692 Page 2 of 4
                        U.S. Tm migration                                                  Enforcement and Removal Operations
                                                                                           El Paso Processing Center
                        and Customs                                                        8915 Montana Ave.
                        Enforcement                                                        El Paso, TX 79925




           Staff Member/Officer's Na.me:                                        Date:
          Nombre de el Oficial:                                                 Fecha:
             \
                                                                                Alien Number (A#):
           Nombre de el Detenido:                                               Numero de Extranjero (A#):




             YY\\
                 es


                                                                                                                                  -           7
           ·To 7Y ·              <1 /;)'               por fg J::-:i Dr              y. c: u n c;      fY)   e       en c2 l"'\   M       1       \"   r~) <!J
             Q YO n
            (/
                         JO.                         G·,°'C't u ,s
           If more space is needed to Cflmplete your request, please use the reverse side of this form. All requests will be
           addressed by priorlty.
           Si es necesario mas espacio para completar su petici6n, por favor use el lado reverso de esta Jonna. Todas las
           peticiones serim dirigidas par prioridad.

   +--                                                                                                                                ·-----•

           Staff Comments (Comenta:rios del Person~V:                                                                                 ~

                 \_~>,                 J.,.Jl$k~· . ~                                   ~ \);~


           ___________ w
     --:P.:R:0.EERTY::..O.EEIGER:!::B..ate.:rec.eiY.ed:-- ··-···----·-·- --··-·---····--·· · -Bate::filed:·-=:;- =======O=.2': l rs!:~~.;: ,~·                   =(_::::r:=-:.:.:.···-=-



----==--=-----~E::!:!P~_~~-P~B~~..l.:!      __ Ol.,t;9~4-_-_---::-:----=========·=----=·-=---=-=--=-=-======R~B:Ll0Jl5======::-:::
                                ___ ~S:!-.:_O~                                                                         Exhibit 1
                                                                                                                                                         Page 12
Case 3:18-cv-00428-DMS-MDD Document 294-2 Filed 11/02/18 PageID.4693 Page 3 of 4




    REQUEST: Mr. Vasquez the reason for writing to you is to know when my reunification with my son
    will be done. It is now 4 months that we have been separated. It is the first time that I have entered
    this country. I want to be with my son he needs me. I hope that you will answer me with the reason
    that I have been here for so long. Please reunite me with my son soon. Thanks.




                                                                                         [signature]




                                                                                                       Exhibit 1
                                                                                                        Page 13
    Case 3:18-cv-00428-DMS-MDD Document 294-2 Filed 11/02/18 PageID.4694 Page 4 of 4




   •
TRANSPERFECT

                  City of New York, State of New York, County of New York




                  I, Anders Ekholm, hereby certify that the document, "Detainee Request to Staff
                  Member, Vasquez from M                                                       D       L      , September 2, 2018" is, to the best
                  of my knowledge and belief, a true and accurate translation from Spanish into English.




                  Anders Ekholm



                 Sworn to before me this
                 November 2, 2018




                                       \\\I1111 1111/JIJJ
                                ,,,''\~oY Po                11
                                                              1, 1,,.
                              ,,' ..l..~,.•o'' f 'j,.'i;•,.OA.~
                         ,,' '-\-... ~              ,., Y   •.;v        ~

                      ~
                       .::,       .·              ·.
                                :°NO. 01 P06356754-._
                                                                         ~
                                                                         ~
                  :            :' QUALIFIED IN ~
                                               :
                               : QUEENS COUNTY :
                                               ::
                  ~  :. COMM. EXP. _: ~
                  ~ IP··.     04•03-2021 :·~ f
                   ~ ;>-'· •• p       C, ...-~
                          ",, --,.,._·... UB\.\ ,.·-10 -~
                                                                        s
                              "11, , /    otNi~ ~,,,,,
                                       IJJ I II JI 1111 \\\\\\


                 Stamp, Notary Public




                              LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
    THREE PARK AVENUE, 39TH FLOOR, NEW YORK, NY 10016 I T 212.689.5555 I F 212.689.1059 I WWW.TRANSPERFECT.COM
                                                                             OFFICES IN 90 CITIES WORLDWIDE                                 Exhibit 1
                                                                                                                                             Page 14
Case 3:18-cv-00428-DMS-MDD Document 294-3 Filed 11/02/18 PageID.4695 Page 1 of 4




                            EXHIBIT 2




                                                                          Exhibit 2
                                                                           Page 15
Case 3:18-cv-00428-DMS-MDD Document 294-3 Filed 11/02/18 PageID.4696 Page 2 of 4




                                                                          Exhibit 2
                                                                           Page 16
Case 3:18-cv-00428-DMS-MDD Document 294-3 Filed 11/02/18 PageID.4697 Page 3 of 4



     [handwritten text in italics]
     IMPORTANT

     Instructions: The information on this page should be read to the foreign parent in a language that he or she
     understands. The Notice must be served to the foreign parent at the same time as this form. The foreign
     parent must indicate which option they choose by signing the appropriate box below.

     YOU DO NOT HAVE to accept a deportation order to have your child returned. You can choose to
     continue fighting your immigration case, and the government has to still comply with the judge’s order and
     reunite you with your child.

     IF YOU LOSE YOUR CASE AND THE GOVERNMENT IS GOING TO DEPORT YOU FROM THE
     UNITED STATES, you will have to decide at that time if you want your child to leave the United States
     with you.

     Name of the Parent: D     L ,M
     “A” Number of the Parent:
     Country of Citizenship: Honduras
     Detention Center:       EPC
     Name of the Child:      E     -D                O
     “A” Number of the Child:

     CHOOSE ONE OPTION:

     MLDL X             If I lose my case and I am deported, I would like to take my child with me.

     ________           If I lose my case and I am deported, I do not want to take my child with me.

     ________          I do not have a lawyer, and I want to talk to a lawyer before deciding if I want my child to
                       be deported with me.

                                                 Certificate of Service

     I hereby certify that I gave you this form in          EPC
                                                     __________________________
                                                            (location)
     to        D      L ,M                           on     09/21/18       , and she was read the contents of
               __________________________                   ___________
               (Name of the Alien)
     this notice in     Spanish
                        _____________
                        (language)
               [signature]
     ____________________________________                    _________________________________________
               Name and Signature of the Officer)            Name or Number of the interpreter (if applicable)




                                                                                                                      Exhibit 2
                                                                                                                       Page 17
    Case 3:18-cv-00428-DMS-MDD Document 294-3 Filed 11/02/18 PageID.4698 Page 4 of 4




   •
TRANSPERFECT



                 City of New York, State of New York, County of New York




                 I, Aurora Landman, hereby certify that the document, "Translation Request" is, to the
                 best of my knowledge and belief, a true and accurate translation from Spanish into
                 English.




                 Aurora Landman



                 Sworn to before me this
                 November 1, 2018




                                    \\\\\1 11111111,,
                            ,,,,,,~QY Po             11
                                                      ' 111/
                          .$' ~<t;,;···0··1··A..;; •••O,,,, /-'/
                   $"        -..i.,••• ~        riy -.~v ~
                  .:::-
                 :2
                               .·
                                                  ~
                                                         ·.    ~

                 =
                 = :
                    :        :·No . 01?06356754\
                                 QUALIFIED IN \
                                QUEENS COUNTY :
                                                  :
                                                   -
                 ::.        \     COMM. EXP. J ::
                  ~           \    04·03-2021 / ~ S
                  ~        1.l\:,                        ··~;:
                     ~ ,..;.,.···.f'Uat.\C:,/o
                      'l 1)'12 ..... , •• : ..,--1.: ~
                                                               s
                            / 111
                                 11
                                       OF N't.".. ,,,,,"
                                    ''''1111 11111111'



                 Stamp, Notary Public



                            LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
     THREE PARK AVENUE, 39TH FLOOR, NEW YORK, NY 10016 l T 212.689.5555 l F 212.689.1059 l WWW.TRANSPERFECT.COM
                                                                   OFFICES IN 90 CITIES WORLDWIDE         Exhibit 2
                                                                                                           Page 18
